               Case 1:20-cv-04304-RA Document 9 Filed 06/16/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                          DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 6/16/2020


 BREAKING GLASS PICTURES, LLC,

                             Petitioner,
                                                               No. 20-CV-4304 (RA)
                        v.
                                                                         ORDER
 SAL FRANCIOSA PRODUCTIONS, LLC,

                             Respondent.


 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. On June 5, 2020, Petitioner filed a

 complaint seeking confirmation of an arbitration award. Petitioner has not yet docketed an affidavit

 of service.

         Confirmation proceedings for arbitration awards must be “treated as akin to a motion for

 summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is hereby:

         ORDERED that Petitioner shall file and serve any additional materials with which it intends

 to support its petition for confirmation by June 26, 2020. Respondent’s opposition, if any, is due on

 July 17, 2020. Petitioner’s reply, if any, is due on July 24, 2020.

         IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on Respondent.

 SO ORDERED.

Dated:     June 16, 2020
           New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge
